Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2022 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, Oki et al. discloses an insulator (24) mounted between a core capable of being connected to an engine and an external pipe configured to be connected to a vehicle body (fig 3), the insulator being provided with an internal space (88) enclosing fluid; an orifice module (56) disposed at the inside of a lower side portion of the insulator ( at or near 54) to divide the internal space into an upper chamber (90) and a lower chamber (92), the orifice module being provided with a fluid passage (at least the upper and lower portions of 94) ,  for allowing fluid to fluidically-communicate between the upper chamber and the lower chamber through the fluid passage (paragraph 90); a support member (86) disposed between an external surface of the orifice module (at least at an external surface of 62) and the lower side portion of the insulator  (at least radially inside of 24 at or near 54) to elastically support the orifice module to be movable in a predetermined direction (fig 3); and a pipe member (connection-insert section 22/34) disposed between the lower side portion of the insulator (at or near 54)  and the support member (86) to support an external surface of the support member (fig 3, 86 and 34 at or near 30) wherein the support member is integrally formed with the external surface of the orifice module and an internal surface of the pipe member (paragraph 86, at least wherein 86 locks 22 and 56 in to position).  
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a support member disposed between an external surface of the orifice module and the lower side portion of the insulator to elastically support the orifice module to be movable in a predetermined direction; and a pipe member disposed between the lower side portion of the insulator and the support member to support an external surface of the support member, wherein the support member is integrally formed with the external surface of the orifice module and an internal surface of the pipe member, wherein the support member includes: a pipe portion fixed to the internal surface of the pipe member; a joining portion attached and fixed to the external surface of the orifice module; and a bridge portion formed to have a predetermined thickness between an internal surface of the pipe portion and an external surface of the joining portion and connecting the internal surface of the pipe portion and the external surface of the joining portion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657